     Case 3:21-cv-01134-W-BLM Document 1 Filed 06/21/21 PageID.1 Page 1 of 39


 1 RANDY S. GROSSMAN
   Acting United States Attorney
 2 DAVID J. RAWLS
   Assistant U.S. Attorney
 3 District of Columbia Bar No. 974620
   Federal Office Building
 4 880 Front Street, Room 6293
   San Diego, California 92101-8893
 5 Telephone: (619) 546-7966
   Email: david.rawls@usdoj.gov
 6
   Attorneys for Plaintiff
 7 United States of America
 8                          UNITED STATES DISTRICT COURT
 9                       SOUTHERN DISTRICT OF CALIFORNIA
10   UNITED STATES OF AMERICA,                       Case No. '21CV1134 W     BLM
11                     Plaintiff,                    COMPLAINT FOR
                                                     FORFEITURE
12         v.
13   $1,152,366.18 IN FUNDS FROM
     BENDURA BANK AG, PORTFOLIO
14   NUMBER XX5.280, HELD IN THE NAME
     OF GOLDEN CASTLE TECHNOLOGY
15   LIMITED;
16   $53,020.18 IN FUNDS FROM BENDURA
     BANK AG, PORTFOLIO NUMBER
17   XX3.200, HELD IN THE NAME OF
     YOUNES NASRI;
18
19                     Defendants.
20
21
22        By way of complaint against the Defendants, $1,152,366.18 in funds from Bendura
23 Bank AG, portfolio number XX5.280, held in the name of Golden Castle Technology
24 Limited, and $53,020.18 in funds from Bendura Bank AG, portfolio number XX3.200,
25 held in the name of Younes Nasri, Plaintiff, UNITED STATES OF AMERICA alleges:
26 I.           NATURE OF THE ACTION
27        1.    The Defendants are subject to forfeiture under Title 18, United States Code,
28 Section 981(a)(1)(A), because the Defendants constitute any property, real or personal,
      Case 3:21-cv-01134-W-BLM Document 1 Filed 06/21/21 PageID.2 Page 2 of 39


 1 involved in a transaction or attempted transaction in violation of Title 18, United States
 2 Code, Sections 1956 and 1956(h) (Money Laundering and Conspiracy).
 3         2.     The Defendants are also subject to forfeiture under Title 18, United States
 4 Code, Section 981(a)(1)(C), as any property, real or personal, which constitutes or are
 5 derived from proceeds traceable to violations of any offense constituting a “specified
 6 unlawful activity” under Title 18, United States Code, Sections 1956(c)(7) and 1961(1), or
 7 a conspiracy to commit such offense, including Title 18, United States Code, Sections 1956
 8 and 1956(h) (Money Laundering and Conspiracy), and violations of Title 21, United States
 9 Code, Sections 841, 846, 952, 960, and 963 (Drug Trafficking, Import/Export, and
10 Conspiracy), and Title 18, United States Code, Section 1512(c) (Obstruction of Justice),
11 and Title 18, United States Code, Section 371 (Conspiracy to Commit Obstruction of
12 Justice).
13         3.     The Defendants are further subject to forfeiture under Title 21, United States
14 Code, Section 881(a)(6), as all moneys, negotiable instruments, securities, or other things
15 of value furnished or intended to be furnished by any person in exchange for a controlled
16 substance or listed chemical in violation of Subchapter I, Chapter 13 of Title 21, all
17 proceeds traceable to such exchange, and all moneys, negotiable instruments, and
18 securities, used or intended to be used to facilitate any violation of Subchapter I, Chapter 13
19 of Title 21, including violations of Title 21, United States Code, Sections 841, 846, 952,
20 960, and 963 (Drug Trafficking, Import/Export, and Conspiracy).
21 II.            JURISDICTION AND VENUE
22         4.     This Court has original jurisdiction of this civil action under Title 28,
23 United States Code, Section 1345 because it has been commenced by the United States,
24 and under Title 28, United States Code, Section 1355(a), because it is an action for the
25 recovery and enforcement of a forfeiture under an Act of Congress.
26         5.     Venue is proper in this district as to the Defendants pursuant to Title 28,
27 United States Code, Section 1355 because some of the acts and omissions giving rise to
28 the forfeiture of the Defendants occurred in the Southern District of California. Venue is


                                                  2
        Case 3:21-cv-01134-W-BLM Document 1 Filed 06/21/21 PageID.3 Page 3 of 39


 1 also proper in this district as to the Defendants pursuant to Title 21, United States Code,
 2 Section 881(j), because Younes Nasri, Vincent Ramos, Kim Augustus Rodd,
 3 Michael Gamboa, and Christopher Poquiz are charged as defendants by indictment in a
 4 criminal prosecution brought in the Southern District of California (18-CR-1404-WQH),
 5 with such violations that are bases for forfeiture of the Defendants.
 6 III.           PARTIES
 7          6.    Plaintiff is the United States of America.
 8          7.    Defendant is $1,152,366.18 in funds from Bendura Bank AG, portfolio
 9 number XX5.280, held by Younes Nasri in the name of Golden Castle Technology
10 Limited. These funds are currently frozen in Bendura Bank AG, portfolio number XX5.280
11 and are subject to a restraining order issued by the Liechtenstein authorities at the request
12 of the United States.
13          8.    Defendant is $53,020.18 in funds from Bendura Bank AG, portfolio number
14 XX3.200, held by Younes Nasri in the name of Younes Nasri. These funds are currently
15 frozen in Bendura Bank AG, portfolio number XX3.200 and are subject to a restraining
16 order issued by the Liechtenstein authorities at the request of the United States.
17 IV.      STATEMENT OF FACTS
18 A.       RACKETEERING CONSPIRACY
19          9.    Beginning at least as early as 2008 and continuing up to and including
20 March 7, 2018, within the Southern District of California and elsewhere, Vincent Ramos,
21 Kim Augustus Rodd, Younes Nasri, Michael Gamboa, Christopher Poquiz, and others,
22 being persons employed by and associated with PHANTOM SECURE, which was engaged
23 in, and the activities of which affected interstate and foreign commerce, did knowingly and
24 intentionally conspire with each other, and with others, to violate Title 18, United States
25 Code, Section 1962(c), that is to conduct and participate, directly and indirectly, in the
26 conduct of PHANTOM SECURE’s affairs through a pattern of racketeering activity
27 involving criminal acts indictable under the following statutes:
28 //


                                                  3
      Case 3:21-cv-01134-W-BLM Document 1 Filed 06/21/21 PageID.4 Page 4 of 39


 1        A.      Title 21, United States Code, Section 841 (Distribution and Possession with
 2 Intent to Distribute Narcotics);
 3        B.      Title 21, United States Code, Section 952 (Importation of Controlled
 4 Substances);
 5        C.      Title 21, United States Code, Section 846 (Conspiracy to Aid and Abet the
 6 Distribution of Controlled Substances);
 7        D.      Title 21, United States Code, Sections 952, 960 and 963 (Conspiracy to Aid
 8 and Abet the Importation of Controlled Substances); and
 9        E.      Title 18, United States Code, Section 1512(c) (Obstruction of Justice).
10        10.     It was a part of the conspiracy that Vincent Ramos, Kim Augustus Rodd,
11 Younes Nasri, Michael Gamboa, and Christopher Poquiz each agreed that a conspirator
12 would commit at least two acts of racketeering activity in the conduct of the activity and
13 affairs of the PHANTOM SECURE ENTERPRISE, all in violation of Title 18,
14 United States Code, Section 1962(d).
15 B.     PHANTOM SECURE CRIMINAL ENTERPRISE
16        11.     Phantom Secure Communications (PHANTOM SECURE) was a Canadian
17 company formed in 2008 with a principal place of business in Richmond, British Columbia.
18 PHANTOM SECURE marketed and sold stripped down and modified Blackberry devices
19 along with a closed and encrypted communication network service to criminals and
20 transnational criminal organizations operating in different countries, including Australia,
21 Canada, the United States, and Mexico.
22        12.     PHANTOM SECURE devices were specifically designed to prevent law
23 enforcement from actively monitoring the communications between members of
24 transnational criminal organizations. As part of its services, PHANTOM SECURE
25 guaranteed that messages stored on its devices could be (and would be) remotely deleted
26 by the company if the device was seized by law enforcement or otherwise compromised.
27        13.     As reflected by PHANTOM SECURE’s own marketing materials and other
28 sources, PHANTOM SECURE devices were dedicated data devices housed inside a


                                                 4
        Case 3:21-cv-01134-W-BLM Document 1 Filed 06/21/21 PageID.5 Page 5 of 39


 1 Blackberry handset. PHANTOM SECURE purchased Blackberry handsets from
 2 Blackberry Limited and other Blackberry re-sellers. Whereas the standard Blackberry
 3 handset was sold to the public with the capability for voice communication, GPS
 4 navigation, camera, Internet access, and the Blackberry Messenger service, when
 5 PHANTOM SECURE received the devices, their technical team removed the internal
 6 hardware/software responsible for the GPS, camera, Internet, and voice communications.
 7 PHANTOM SECURE then installed sophisticated encryption software and routed the data
 8 through encrypted servers located in countries believed by PHANTOM SECURE
 9 management to be uncooperative with law enforcement.
10          14.   As further reflected by PHANTOM SECURE’s own marketing materials and
11 other sources, PHANTOM SECURE then installs Pretty Good Privacy (“PGP”) encryption
12 software and “Advanced Encryption Standard” (“AES”) on top of an email program, which
13 it routes through encrypted servers located in countries, such as Panama and Hong Kong,
14 believed by PHANTOM SECURE to uncooperative with law enforcement. According to
15 PHANTOM SECURE’s marketing materials, there are several “advantages of having our
16 servers and a portion of our business located in Panama,” including the fact that “Panama
17 does not cooperate with any other country’s inquiries…. Panama does not consider tax
18 evasion a crime and as such does not help other countries in their investigations.”
19          15.   PHANTOM SECURE did not conduct business with private citizens who,
20 unsolicited, sought to purchase a device and subscribe to its service. Instead, to purchase a
21 device, PHANTOM SECURE required that new customers obtain a personal reference or
22 “vouch” from an existing PHANTOM SECURE client. This restriction helped limit
23 PHANTOM SECURE’s customer base to those who use the device for criminal activity.
24          16.   As of 2018 there were at least ten thousand PHANTOM SECURE devices in
25 use worldwide. For more than a decade, PHANTOM SECURE generated tens of millions
26 of dollars in profit through its services.
27 //
28 //


                                                 5
        Case 3:21-cv-01134-W-BLM Document 1 Filed 06/21/21 PageID.6 Page 6 of 39


 1          17.   Vincent Ramos (RAMOS) was the founder and Chief Executive Officer
 2 (CEO) of PHANTOM SECURE. RAMOS was a citizen of Canada and a resident of
 3 Vancouver, Canada. RAMOS was also known as “CEO” and “Business.”
 4          18.   RAMOS controlled PHANTOM SECURE’s operations through, in part, the
 5 delegation of operational duties to others, including Younes Nasri, Kim Augustus Rodd,
 6 Michael Gamboa, Christopher Poquiz.
 7          19.   Kim Augustus Rodd (RODD) was a principal at PHANTOM responsible for
 8 the distribution of PHANTOM SECURE devices in Australia and Southeast Asia. Rodd
 9 was a dual citizen of Australia and Thailand, and a resident of Phuket, Thailand. Rodd was
10 also known as “Visith Vongthai” and “Snowstar” and “Global.”
11          20.   Younes Nasri (NASRI) was a significant worldwide distributor of
12 PHANTOM SECURE devices. NASRI was a citizen of Canada residing in Dubai, United
13 Arab Emirates. NASRI was also known as “Maestro” and “Jesse.”
14          21.   Michael Gamboa (GAMBOA) was a distributor of PHANTOM SECURE
15 devices in the United States in Southern California. GAMBOA was a Canadian citizen
16 residing in Los Angeles, California. GAMBOA was also known as “Chino.”
17          22.   Christopher Poquiz (POQUIZ) was a distributor of PHANTOM SECURE
18 devices in the United States in Southern California. POQUIZ was a Canadian citizen
19 residing in Los Angeles, California. POQUIZ was also known as “Cad” and “Caddy.”
20          23.   RAMOS, RODD, NASRI, GAMBOA, POQUIZ, and others, were leaders,
21 members, and associates of a criminal organization, the PHANTOM SECURE
22 ENTERPRISE (PHANTOM SECURE), whose members engaged in acts of drug
23 trafficking, conspiring to aid and abet the distribution and importation of controlled
24 substances, and obstruction of justice. Leaders, members, and associates of PHANTOM
25 SECURE operated throughout the world, including Australia, Thailand, Canada, United
26 Arab Emirates, and in the United States, within the State of California in the Counties of
27 Los Angeles, Orange, and San Diego.
28 //


                                                6
      Case 3:21-cv-01134-W-BLM Document 1 Filed 06/21/21 PageID.7 Page 7 of 39


 1         24.    PHANTOM SECURE, including its leadership, members, and associates,
 2 constituted an “enterprise,” as defined by Title 18, United States Code, Section 1961(4),
 3 that is, a group of individuals associated in fact, although not a legal entity. The enterprise
 4 constituted an ongoing organization whose members functioned as a continuing unit for a
 5 common purpose of achieving the objectives of the enterprise. The enterprise was engaged
 6 in, and its activities affected, interstate and foreign commerce.
 7         25.    Leaders, members, and associates of PHANTOM SECURE had defined roles
 8 in the enterprise. RAMOS, RODD, NASRI, GAMBOA, POQUIZ, and others participated
 9 in the operation and management of the enterprise.
10         26.    Administrators were PHANTOM SECURE front office staff who had
11 physical control of the PHANTOM SECURE network and could initiate new subscriptions,
12 remove accounts, remotely delete (i.e., wipe) and reset devices. RAMOS, as the Chief
13 Executive Officer, was the key administrator. RODD also served in a controller-type role
14 for the company.
15         27.    Distributors coordinated agents and resellers of PHANTOM SECURE
16 devices, received payments for ongoing subscription fees, sent associated funds (minus
17 personal profit) back to the parent company, and provided second-level technical support.
18 The distributors communicated directly with PHANTOM SECURE administrators.
19 NASRI, POQUIZ, and GAMBOA were all distributors for PHANTOM SECURE.
20         28.    Agents physically sourced and engaged with new customers to sell and deliver
21 devices with initial subscriptions. The agents earned profit on the sale of the handset only
22 and provided first-level technical support to their small group of customers.
23 B.      OBJECTIVES OF THE PHANTOM SECURE CRIMINAL ENTERPRISE
24         29.    PHANTOM SECURE’s objectives included the following:
25         A.     To create, maintain and control a method of secure communication to
26 facilitate the importation, exportation, and distribution of illegal drugs into Australia, Asia,
27 Europe, and North America, including the United States and Canada, and the laundering
28 of proceeds of such drug trafficking conduct;


                                                   7
      Case 3:21-cv-01134-W-BLM Document 1 Filed 06/21/21 PageID.8 Page 8 of 39


 1         B.     To obstruct investigations of drug trafficking and money laundering
 2 organizations by creating, maintaining, and controlling a system whereby PHANTOM
 3 SECURE would remotely delete evidence of such activities;
 4         C.     To enrich the leaders, members, and associates of the enterprise by taking
 5 payment from the sale of each PHANTOM SECURE device;
 6         D.     To promote and enhance the reputation and standing of PHANTOM SECURE
 7 and its leaders, members, and associates;
 8         E.     To preserve and protect PHANTOM SECURE’s profits and client base
 9 through acts of money laundering;
10         F.     To protect PHANTOM SECURE and its leaders, members, and associates
11 from detection, apprehension, and prosecution by law enforcement;
12         G.     To avoid detection of PHANTOM SECURE’s illicit conduct by, among other
13 things, laundering its illegal proceeds, communicating with encrypted devices, and
14 transferring illegally-obtained funds into cryptocurrency, specifically, Bitcoin;
15         H.     To evade law enforcement by, among other things, maintaining the
16 organization’s technical infrastructure outside the United States and Canada; and
17         I.     To enhance its power and financial profits by promoting PHANTOM
18 SECURE’s activities with customers and potential customers.
19 C.      MANNER AND MEANS OF THE PHANTOM SECURE CRIMINAL
20         ENTERPRISE
21         30.    The means and methods by which RAMOS, RODD, NASRI, GAMBOA,
22 POQUIZ, and other members and associates of PHANTOM SECURE conducted and
23 participated in the affairs of the enterprise included, but were not limited to, the following:
24         A.     PHANTOM SECURE Administrators operated the PHANTOM SECURE
25 NETWORK, which used PHANTOM SECURE devices to send and receive encrypted
26 messages. To stay outside of the reach of law enforcement, PHANTOM SECURE
27 maintained its servers in Panama and Hong Kong, and used proxy servers to further
28 disguise the physical location of its servers.


                                                    8
      Case 3:21-cv-01134-W-BLM Document 1 Filed 06/21/21 PageID.9 Page 9 of 39


 1         B.    PHANTOM SECURE Distributors provided PHANTOM SECURE devices
 2 to their clients (i.e. “Executives”) and collected a subscription fee of approximately $2,000
 3 per six-month period. To impede law enforcement’s ability to penetrate the PHANTOM
 4 SECURE network, the Administrators, Distributors, and Agents of PHANTOM SECURE
 5 required a personal reference (i.e. a vouch) from existing clients before selling a device
 6 and its services to a new client.
 7         C.    PHANTOM SECURE Administrators, Distributors, and Agents employed the
 8 use of code words, such as “Executives,” to describe clients it knew or had reason to know
 9 participated in illegal activities, including international drug trafficking.
10         D.    PHANTOM          SECURE       Administrators,     Distributors,    Agents,   and
11 “Executives” strove to achieve shared anonymity, in order to evade law enforcement and
12 escape the other consequences of their criminal activities. To that end, PHANTOM
13 SECURE Administrators, Distributors, Agents, and “Executives” remained anonymous
14 even to each other. PHANTOM SECURE Administrators, Distributors, and Agents did not
15 request, track or record their clients’ real names, and interacted only via username, email
16 handles, or nicknames.
17         E.    PHANTOM         SECURE’s       Administrators,     Distributors,   Agents,   and
18 “Executives” distributed and facilitated the distribution of controlled substances, including
19 heroin, cocaine, and methamphetamine, using PHANTOM SECURE devices.
20         F.    PHANTOM SECURE Administrators, Distributors, and Agents obstructed
21 law enforcement by deleting (i.e. wiping) devices that had been seized by law enforcement
22 to destroy evidence that the devices contained. PHANTOM SECURE Administrators,
23 Distributors, and Agents also suspended service and deleted the contents of devices if they
24 suspected law enforcement or an informant was using the Phantom SECURE device as part
25 of an investigation.
26         G.    PHANTOM SECURE Administrators, Distributors, and Agents facilitated
27 the illegal activities of its “Executive” clients, including drug trafficking and money
28 laundering.


                                                   9
     Case 3:21-cv-01134-W-BLM Document 1 Filed 06/21/21 PageID.10 Page 10 of 39


 1        H.     PHANTOM SECURE Administrators, Distributors, and Agents used digital
 2 currencies, including Bitcoin, to facilitate the illegal transactions to protect the
 3 membership’s anonymity, and to facilitate the laundering of the membership’s ill-gotten
 4 gains. PHANTOM SECURE Administrators, Distributors, and Agents also set up and
 5 maintained shell companies to hide the proceeds generated by selling its encryption
 6 services and devices.
 7 D.     RELATED CRIMINAL CASE: RAMOS, NASRI & PHANTOM SECURE
 8        MEMBERS CHARGED BY CRIMINAL INDICTMENT WITH RICO
 9        CONSPIRACY & CONSPIRACY TO DISTRIBUTE COCAINE
10        31.    Indictment. RAMOS, RODD, NASRI, GAMBOA, and POQUIZ were
11 charged by criminal Indictment in the Southern District of California on March 15, 2018
12 in criminal case number (18-CR-01404-WQH) with violations of: (Count One) Title 18,
13 United States Code, Section 1962(d) – Racketeering Conspiracy to Conduct Enterprise
14 Affairs (RICO Conspiracy); and (Count Two) Title 21, United States Code, Sections
15 841(1)(1) and 846 – Conspiracy to Aid and Abet the Distribution of Cocaine.
16 E.     RAMOS’ CONVICTION, ADMISSIONS & CRIMINAL FORFEITURE
17        32.    RAMOS’ Conviction. On October 2, 2018, RAMOS pled guilty to
18 Racketeering Conspiracy in violation of Title 18, United States Code, Section 1962(d) as
19 charged in Count 1 of the Indictment.
20        33.    As part of his guilty plea, RAMOS admitted that:
21        a.     PHANTOM SECURE was an enterprise. That is, PHANTOM SECURE was
22 an association and a group of individuals associated-in-fact for the purpose of (1) aiding
23 and abetting the importation, exportation, and distribution of illegal drugs throughout the
24 world; (2) obstructing justice through the destruction and concealment of evidence from
25 law enforcement; and (3) money laundering.
26        b.     The PHANTOM SECURE enterprise included co-defendants RODD,
27 NASRI, and others.
28 //


                                                10
     Case 3:21-cv-01134-W-BLM Document 1 Filed 06/21/21 PageID.11 Page 11 of 39


 1         c.    The organizational structure of the PHANTOM SECURE enterprise included
 2 individuals in the following roles, among others:
 3               1.     Administrators: Administrators were PHANTOM SECURE corporate
 4 executives and front office staff who had physical control of the PHANTOM SECURE
 5 network, PHANTOM SECURE’s books and records, and corporate operations.
 6 Administrators could initiate new subscriptions, remove accounts, remotely delete (wipe),
 7 and reset devices.
 8               2.     Distributors: Distributors coordinated agents and resellers of
 9 PHANTOM SECURE devices, received payments for ongoing subscription fees, sent
10 associated funds (minus personal profit) back to the parent company, and provided second-
11 level technical support. Distributors communicated directly with PHANTOM SECURE
12 administrators.
13               3.     Agents: Agents physically sourced and engaged with new customers
14 to sell and deliver PHANTOM SECURE devices with initial subscriptions. The agents
15 earned profit on the sale of the handset only, and provided first level technical support to
16 their small group of customers.
17         d.    Through PHANTOM SECURE, RAMOS and others facilitated the
18 importation, exportation, and distribution of wholesale quantities of (a) cocaine; (b) heroin;
19 and (c) methamphetamine throughout the world, including the United States, Australia,
20 Mexico, Canada, Thailand, and Europe. It was reasonably foreseeable to RAMOS that as
21 part of this conspiracy PHANTOM SECURE’s customers would and did use PHANTOM
22 SECURE devices to coordinate the importation, exportation, and distribution of more than
23 450 kilograms of cocaine.
24         e.    Through PHANTOM SECURE, RAMOS and others manufactured and sold
25 devices to send and receive encrypted messages. To stay outside the reach of law
26 enforcement of the United States, RAMOS and other maintained PHANTOM SECURE’s
27 servers in Panama and Hong Kong, and used virtual proxy servers to further disguise the
28 physical location of its servers.


                                                 11
     Case 3:21-cv-01134-W-BLM Document 1 Filed 06/21/21 PageID.12 Page 12 of 39


 1         f.     Through PHANTOM SECURE, to impede law enforcement, RAMOS and
 2 others required a personal reference (i.e., a vouch) from existing clients before selling a
 3 device and its services to a new customer.
 4         g.     Through PHANTOM SECURE, RAMOS and others employed the use of
 5 code words, such as “executives,” to describe clients it knew or had reason to know
 6 participated in illegal activities, including international drug trafficking.
 7         h.     Through PHANTOM SECURE, RAMOS and others strove to remain as
 8 anonymous as possible to evade law enforcement and avoid other consequences of their
 9 criminal activities. PHANTOM SECURE Administrators, Distributors, and Agents did not
10 request, track, or record their clients’ real names, and interacted only via username, email
11 handles, or nicknames.
12         i.     Through PHANTOM SECURE, RAMOS and/or others obstructed law
13 enforcement by deleting (i.e., wiping) devices that had been seized by law enforcement to
14 destroy evidence that the devices contained. PHANTOM SECURE Administrators,
15 Distributors, and Agents also suspended service and deleted the contents of devices if it
16 was suspected that law enforcement or an informant was using the PHANTOM SECURE
17 device as part of a law enforcement investigation.
18         j.     Through PHANTOM SECURE, RAMOS and/or others used digital
19 currencies, including Bitcoin, to facilitate illegal transactions on the website, to protect the
20 membership’s anonymity, and to facilitate the laundering of the PHANTOM SECURE
21 enterprise’s ill-gotten gains. PHANTOM SECURE Administrators, Distributors, and
22 Agents also set up and maintained shell companies to hide the proceeds generated by
23 selling PHANTOM SECURE’s encryption devices and services.
24         k.     PHANTOM SECURE was engaged in interstate and foreign commerce, and
25 in some way affected interstate and foreign commerce.
26         l.     RAMOS was associated with PHANTOM SECURE, in that RAMOS was the
27 Chief Executive Officer of PHANTOM SECURE and had decision-making authority over
28 PHANTOM SECURE’s operations throughout the world.


                                                  12
     Case 3:21-cv-01134-W-BLM Document 1 Filed 06/21/21 PageID.13 Page 13 of 39


 1         m.    Beginning at least as early as January 2008 and continuing up to and including
 2 March 2018, RAMOS agreed with others, including RODD, NASRI, and others to conduct
 3 PHANTOM SECURE’s affairs through a pattern of racketeering activity: RAMOS’
 4 agreement with his co-conspirators included the understanding that PHANTOM SECURE
 5 would be engaged in multiple racketeering activities on a nearly daily basis for the benefit
 6 of PHANTOM SECURE, including (i) facilitating the importation, exportation, and
 7 distribution of wholesale and retail quantities of illegal narcotics, including cocaine, heroin,
 8 and methamphetamine; (ii) laundering of the illegal proceeds of the PHANTOM SECURE
 9 Enterprise; and (iii) obstructing justice through the deletion and concealment of evidence
10 from law enforcement.
11         n.    RAMOS became a member of the conspiracy knowing the illegal objects of
12 the conspiracy and intending to help accomplish them.
13         o.    As CEO of PHANTOM SECURE, with decision-making authority over other
14 administrators, distributors, and agents operating throughout the world, RAMOS was an
15 organizer and leader of the PHANTOM SECURE Enterprise that involved more than five
16 participants and was otherwise extensive.
17         34.   RAMOS further admitted and agreed as part of his guilty plea to forfeit to the
18 United States $80,000,000 in the form of a money judgment against RAMOS. RAMOS
19 admitted and agreed the $80,000,000 represents the net proceeds he received from
20 conspiring to commit the racketeering activities of the PHANTOM SECURE Enterprise.
21         35.   RAMOS agreed to the forfeiture of, among numerous other seized assets, the
22 following:
23         a.    All money, funds and credits on deposit in Allied Irish Banks Plc. account
24 number IE39AIBK93006726793263, held in the name of Vincent Ramos and/or Phantom
25 Secure Technology Ltd.
26         b.    All money, funds and credits on deposit in Allied Irish Banks Plc. account
27 number IE49AIBK93338488125032, held in the name of Vincent Ramos and/or Phantom
28 Secure Technology Ltd.


                                                  13
     Case 3:21-cv-01134-W-BLM Document 1 Filed 06/21/21 PageID.14 Page 14 of 39


 1        36.   RAMOS’ Sentence & Order of Forfeiture. On May 28, 2019, RAMOS was
 2 convicted and sentenced to one-hundred eight (108) months of custody, and three (3) years
 3 of supervised release. RAMOS was also ordered to forfeit a money judgment of
 4 $80,000,000 in criminal proceeds obtained from his Racketeering Conspiracy conviction,
 5 including specific assets such as all money, funds and credits on deposit in RAMOS’ Allied
 6 Irish Banks Plc. account numbers, IE39AIBK93006726793263 and
 7 IE49AIBK93338488125032, held in the name of Vincent Ramos and/or Phantom Secure
 8 Technology Ltd.
 9 F.     CONSPIRACY         TO     AID    AND      ABET    THE     DISTRIBUTION         OF
10        CONTROLLED SUBSTANCES
11        37.   Beginning at least as early as 2008 and continuing up to and including
12 March 7, 2018, within the Southern District of California and elsewhere, RAMOS, RODD,
13 NASRI, GAMBOA, POQUIZ, did knowingly and intentionally conspire with each other
14 and others to aid and abet the distribution of Schedule I and II Controlled Substances,
15 including, cocaine, methamphetamine, and heroin in violation of Title 21, United States
16 Code, Sections 841(a)(1) and 846.
17 G.     CRIMINAL ACTS & EXAMPLES OF PHANTOM SECURE CRIMINAL
18        ENTERPRISE’s         DRUG       TRAFFICKING          CUSTOMERS          &     CO-
19        CONSPIRATORS THAT SUPPORT FORFEITURE
20 PERSON 1—PHANTOM SECURE Distributor
21        38.   Person 1, whose identity is known to the Government, was a prominent
22 distributor of PHANTOM SECURE devices.
23        39.   Person 1, along with PHANTOM SECURE, tried to evade law enforcement
24 and avoid the consequences of its criminal activity through anonymity. Person 1 and
25 PHATOM SECURE did not request, track, or record their client customers’ real names, or
26 other identifying information. Instead, Person 1 and PHANTOM SECURE interacted with
27 their clients through username, email handles, or nicknames. Once a new client-customer
28 initiated service with PHANTOM SECURE, that individual self-assigned an anonymous,


                                               14
     Case 3:21-cv-01134-W-BLM Document 1 Filed 06/21/21 PageID.15 Page 15 of 39


 1 custom email handle and was assigned a domain owned by PHANTOM SECURE, thereby
 2 creating the client-customer’s PHANTOM SECURE email address.
 3           40.      Person 1 and PHANTOM SECURE also attempted to limit the distribution of
 4 handsets to those individuals associated with organized crime.
 5           41.      Person 1 and PHANTOM SECURE guaranteed client-customers that
 6 PHANTOM SECURE would remotely delete messages on PHANTOM SECURE devices
 7 that were seized by law enforcement or otherwise compromised.
 8           42.      Person 1 met with RAMOS in Los Angeles, California. At that meeting
 9 RAMOS told Person 1 to refer to PHANTOM SECURE’s client-customers as “executives”
10 rather than “criminals” in order to conceal PHANTOM SECURE’s clients’ true identities
11 and occupations.
12           43.      Also during the meeting in Los Angeles, Person 1 asked RAMOS to visit
13 Person 1 in Australia. RAMOS, however, responded that he would be arrested if he traveled
14 to Australia because he was the CEO of PHANTOM SECURE. RAMOS further advised
15 Person 1 that he did not want a lot of people to know that he was the CEO of PHANTOM
16 SECURE.
17           44.      Soon after that meeting, Person 1 communicated via text messages with
18 RAMOS. The text message exchange included the following: 1
19           a.       RAMOS stated, “But if we turned [in]to executives we would be the top
20 executives out there lol, but not gonna lie have so much exec blood running through.
21 Former execs lol.”
22           b.       Person 1 responded, “Oh if we turned back [into] exec then it wouldn’t be a
23 problem[,] this business opens so many doors.”
24           c.       RAMOS replied, “Yes bro…we are all former execs, We gon[na] do big
25 things…I’m constantly networking.”
26           45.      In August 2017, Person 1 and RAMOS used the PHANTOM SECURE
27 network to discuss PHANTOM SECURE’s response to law enforcement inquiries.
28
     1
      Law enforcement officers conducing this investigation have added some bracketed terms and language to some of the
     conversations included in this Complaint in order to provide context to the reader.
                                                               15
     Case 3:21-cv-01134-W-BLM Document 1 Filed 06/21/21 PageID.16 Page 16 of 39


 1 Specifically, Person 1 and RAMOS shared screenshots and discussed a conversation that
 2 took place between two other unknown users of PHANTOM SECURE. The text message
 3 exchange included the following:
 4        a.     “Word of caution. There is a strong rumour that [b]osspgp sales [one of
 5 PHANTOM SECURE’s competitor encrypted networks] apparently been working with
 6 police and give out location and details of clients. A few of my mates got pulled in. I wiped
 7 over 8 accounts today coz they had dealings with boss pgp emails. Spread word to ur boys
 8 whoever been dealing with boss pgp should be wiping their acc[ount]s.”
 9        b.     Person 1 received the message and forwarded the message and “rumour” to
10 RAMOS.
11        c.     RAMOS replied, “boss pgp” was not a “government asset,” and that
12 “[a]uthorities one day will ask you [Person 1] to cooperate to help them. But not like you
13 will. Same sort of thing.”
14        d.     RAMOS reminded Person 1 that “you run a proper business…if any
15 authorities wanted to have a conversation with your or me…we run a professional
16 business.”
17        46.    In October 2017, Person 1 travelled to Phuket, Thailand to meet with RODD.
18 During that meeting, RODD and Person 1 discussed the following:
19        a.     Person 1 and RODD discussed PHANTOM SECURE’s devices being used to
20 facilitate large drug trafficking imports into Australia. Person 1 stated, “if he wants the
21 contract [drug imports], he has to use this phone.”
22        b.     RODD asked, “You mean work [drug] wise?”
23        c.     Person 1 replied, “Yea, if he wants to work he has to use this phone.”
24        d.     RODD replied, “that is how Phantom was started in Oz [Australia] really.”
25        47.    Also during that meeting, Person 1 and RODD discussed PHANTOM
26 SECURE’s user base in Australia. RODD explained, “[A]t our peak, we were 11,000—11
27 one half thousand [in] Australia. [T]hat’s how many cunts [criminals] there are.” RODD
28 //


                                                16
     Case 3:21-cv-01134-W-BLM Document 1 Filed 06/21/21 PageID.17 Page 17 of 39


 1 added that he personally “has got 3 ½ thousand in Oz [Australia]” and “[NASRI] has 3 ½
 2 in Oz [Australia] and then probably another thousand in Hong Kong, Indonesia.”
 3        48.    RODD also explained to Person 1 that NASRI is a significant distributor of
 4 PHANTOM SECURE devices who knowingly provides them to criminal organizations.
 5        49.    Person 1 learned from RODD that PHANTOM SECURE launders its criminal
 6 proceeds and protects its members’ anonymity by using cryptocurrencies, including
 7 Bitcoin, and shell companies.
 8 PERSON 2—Drug Trafficking Customer of PHANTOM SECURE
 9        50.    Person 2, whose identity is known to the Government, was a client-customer
10 of PHANTOM SECURE.
11        51.    Person 2 operated a criminal enterprise that engaged in international drug
12 trafficking and other criminal activity between 2012 and January 2016. Person 2 was
13 arrested in 2015 and later convicted for RICO Conspiracy and Conspiracy to Distribute
14 Cocaine and Methamphetamine and sentenced to 255 months of custody.
15        52.    Person 2 paid between $2,000 and $3,000 for six-month subscriptions for
16 PHANTOM SECURE devices and network services.
17        53.    Person 2 and members of Person 2’s international drug trafficking
18 organization used PHANTOM SECURE devices to communicate and coordinate their
19 criminal activities. Person 2 and members of Person 2’s international drug trafficking
20 organization used the PHANTOM SECURE devices and network services as they were
21 specifically designed, marketed, and distributed to transnational criminal organizations,
22 specifically drug trafficking organizations.
23        54.    Person 2 was informed that PHANTOM SECURE would remotely delete
24 messages on PHANTOM SECURE devices seized by law enforcement or otherwise
25 compromised.
26        55.    Person 2 was introduced to Person 3. Person 3, whose identity is known to the
27 Government, identified himself/herself as a drug trafficker and interested client-customer
28 of PHANTOM SECURE to Person 2.


                                                  17
     Case 3:21-cv-01134-W-BLM Document 1 Filed 06/21/21 PageID.18 Page 18 of 39


 1        56.    Person 2 required that Person 3’s bona fides be verified by PHANTOM
 2 SECURE. PHANTOM SECURE later provided Person 2 with verification. Person 2 then
 3 wrote to Person 3: “I was more worried about u – feel better now seeing u a 2nd time – and
 4 finding out from my Phantom [Secure] guys that you’ve been with the company for a
 5 year…All good, now let’s go earn.” Person 2 used the term “earn” to mean “mutually
 6 conduct drug transactions, thereby generating profit for both parties.”
 7        57.    Person 2 used PHANTOM SECURE devices over the course of several years
 8 to move hundreds of kilograms of cocaine per month from Mexico through the
 9 United States, ultimately destined for Canada and Australia. Person 2 used a PHANTOM
10 SECURE device to coordinate and complete each of these drug transactions.
11        58.    For example, between July 2015 and August 2015, Person 2 and Person 3
12 discussed and confirmed the details of a transaction for five (5) kilograms of cocaine.
13 Person 2 and Person 3 agreed that the delivery would take place at a hotel in Del Mar,
14 California. Person 2 stated that he would send his associate, Person 4, whose identity is
15 known to the Government, to make the cocaine delivery.
16        59.    At the agreed upon date in August 2015, Person 4 arrived at the prearranged
17 hotel in Del Mar, California and gave Person 3 one (1) kilogram of cocaine. After testing
18 a sample and confirming that it was cocaine, Person 3 gave Person 4 $90,000. Person 4
19 then provided Person 3 the remaining four (4) kilograms of cocaine.
20        60.    In a series of PHANTOM SECURE messages with Person 2, Person 3
21 confirmed that the delivery of five (5) kilograms of cocaine had occurred as planned.
22        61.    Person 2 later used his/her PHANTOM SECURE device to arrange for five
23 (5) kilograms of methamphetamine to be delivered to Person 3 in September 2015.
24        62.    Also in September 2015, Person 2 and Person 2’s associates communicated
25 over PHANTOM SECURE devices provided by GAMBOA for the delivery of over 135
26 kilograms of cocaine from Los Angeles, California to Canada. Following Person 2’s arrest,
27 PHANTOM SECURE attempted to wipe Person 2’s PHANTOM SECURE device.
28        63.    In August 2015, Person 2 and his Australian conspirators used PHANTOM


                                                18
     Case 3:21-cv-01134-W-BLM Document 1 Filed 06/21/21 PageID.19 Page 19 of 39


 1 SECURE devices provided by GAMBOA to coordinate a shipment of ten (10) kilograms
 2 of cocaine from the United States to Australia. The shipment was later seized by the
 3 Australian Border Force.
 4         64.   In May 2017, the Fontana, California Police Department seized 71 kilograms
 5 of cocaine from GAMBOA.
 6         65.   GAMBOA and POQUIZ were PHANTOM SECURE distributors in Southern
 7 California that knew that Person 2 used PHANTOM SECURE devices to conduct illegal
 8 drug transactions. GAMBOA met with Person 2 on several occasions and sold Person 2
 9 approximately three (3) devices several times a year for several years.
10         66.   POQUIZ informed Person 2 that POQUIZ used his Canadian connections to
11 transport cocaine from the United States to Canada.
12 PERSON 5—Drug Trafficking Customer of PHANTOM SECURE
13         67.   Person 5, whose identity is known to the Government, was also a drug
14 trafficking client-customer of PHANTOM SECURE. Person 5 took control of the
15 operation of Person 2’s criminal enterprise after Person 2 was arrested in 2015.
16         68.   Person 5 used PHANTOM SECURE’s devices and network service to
17 conduct international drug trafficking activity.
18        69.    Person 5 paid between $2,000 and $3,000 for six-month subscriptions for
19 PHANTOM SECURE devices and network services.
20        70.    In March 2017, Person 5 loaded multiple duffle bags into a large truck at
21 known drug load drop point in Los Angeles, California. After the truck left the area, local
22 police stopped the truck and seized approximately 194 kilograms of cocaine.
23        71.    A PHANTOM SECURE device was seized from Person 6. Law enforcement
24 confirmed that the PHANTOM SECURE device had been used to coordinate the receipt
25 and delivery of the cocaine. The PHANTOM SECURE device was then remotely erased
26 within hours of Person 6’s arrest.
27 //
28 //


                                                19
     Case 3:21-cv-01134-W-BLM Document 1 Filed 06/21/21 PageID.20 Page 20 of 39


 1 PERSON 7—Drug Trafficking Customer of PHANTOM SECURE
 2         72.   Person 7, whose identity is known to the Government, was a client-customer
 3 of PHANTOM SECURE and a member of Person 2 and Person 5’s international drug
 4 trafficking organization.
 5         73.   Person 7 paid between $2,000 and $3,000 for six-month subscriptions of
 6 PHANTOM SECURE devices and services.
 7         74.   In March 2016, Person 7 purchased two (2) PHANTOM SECURE devices
 8 from POQUIZ. Person 7 indicated to POQUIZ that one of the devices was going to be used
 9 in Panama to transfer “work” [drugs]. Person 7 and POQUIZ had the following
10 conversation:
11         a.    Person 7 stated that law enforcement was successfully breaking into iPhones
12 and asked about PHANTOM SECURE’s security. Person 7 asked about what happens if a
13 PHANTOM SECURE device “fell into somebody else’s hands?”
14         b.    POQUIZ replied, “We can always send a message out to zap, like, it’ll fry all
15 the information on the, like, a distress message.” POQUIZ further stated that “some
16 people” are attempting to use “brute force attacks” on seized devices. POQUIZ stated that
17 if “someone” did attempt a brute force attack, the device will wipe itself after ten (10)
18 attempts.
19         75.   In May 2016, POQUIZ met with Person 7. During that meeting, POQUIZ
20 indicated that for the purpose of shipping narcotics, he could introduce Person 7 to multiple
21 individuals in the “transportation business.”
22 RAMOS Meets With Undercover Agents Posing As Drug Traffickers
23         76.   RAMOS met with Undercover Agents (UCs) in Las Vegas, Nevada in
24 February 2017. The UCs indicated to RAMOS that he was a high-ranking member of a
25 transnational drug trafficking organization seeking secure communications and data
26 deletion services to facilitate an expansion of their drug trafficking activities in South
27 America and Europe.
28 //


                                                 20
     Case 3:21-cv-01134-W-BLM Document 1 Filed 06/21/21 PageID.21 Page 21 of 39


 1        77.    At that meeting RAMOS explained to UCs that PHANTOM SECURE was
 2 built specifically for the purpose of drug trafficking:
 3        a.     UCs: “Three of my main guys are in prison.”
 4        b.     RAMOS: “Mhm.”
 5        c.     UCs: “I lost, like, 50 kilos coming out from Columbia.”
 6        d.     RAMOS: “Okay. You don’t have to tell me that, but it’s okay.”
 7        e.     UCs: “Yea, well, We’re all friends.”
 8        f.     RAMOS: “Just saying it out loud.”
 9        g.     UCs: “It’s there’s a lot of exposure right here. There’s a lot.”
10        h.     RAMOS: “Of course. That’s—”
11        i.     UCs: “You know, we don’t know you.”
12        j.     RAMOS: “Of course. That’s what I’m saying. You don’t know me. But, yea,
13 that’s exactly what I’m saying, right. We made it-we made it specifically for this [drug
14 trafficking] too.”
15        k.     RAMOS further stated to UCs that he was confident in the PHANTOM
16 SECURE product and he assured UCs that PHANTOM SECURE’s technology would not
17 be compromised.
18        l.     RAMOS also discussed with UCs drugs lost in transit. RAMOS stated, “I’ve
19 seen and heard from other people just ‘cause I’m in this business. That it is, um where
20 people, when it happens [drugs are seized by law enforcement] to people all of, a lot of
21 informants in, somebody already inside. Ninety-nine percent of the times.”
22        m.     UCs told RAMOS that GPS functionality on a PHANTOM SECURE device
23 was necessary to facilitate targeted murders of criminal associates suspected of betraying
24 his organization. RAMOS replied, “Right, right, right, right.”
25        n.     Later in the conversation, RAMOS told UCs that PHANTOM SECURE’s
26 encryption could not be “hacked” and that the primary vulnerability of this type of
27 communication was an “informant.” RAMOS stated, “from what I experienced it’s always
28 cooperation, ya know.” UCs replied, “Which goes back to the GPS issue.” RAMOS


                                                 21
     Case 3:21-cv-01134-W-BLM Document 1 Filed 06/21/21 PageID.22 Page 22 of 39


 1 responded, “Yea, it does.”
 2         78.   UCs also asked RAMOS what action the transnational criminal organization
 3 should take if one of its members was “pinched”? The following conversation took place:
 4         a.    UCs: “What is it that you recommend. What’s the first thing we should if we
 5 get word that someone got pinched and we need to just kind of—
 6         b.    RAMOS: “You’d probably want to—”
 7         c.    UCs: “Having them fall of the radar”
 8         d.    RAMOS: “You’d—you’d want, um, send a wipe command to his device.”
 9         e.    UCs: “A lot of concern from a lot of people here, we have that, ya know, I
10 guess reassurance that they are gonna be able to be remotely taken care of.”
11         f.    RAMOS: “Right. But I but the only thing is when you’re saying the remotely
12 wiped, it has to have a connection to the network. Because what they do now with that they
13 have a Faraday bag. You can put the device into the bag and it does not emit any signals if
14 you put it into like, a lab to avoid wipes.”
15         g.    UCs: “Who has that?”
16         h.    RAMOS: “What I’m saying, the authorities, the “unfriendlies” [law
17 enforcement] do.
18         79.   RAMOS contacted Person 1 on numerous occasions to inquire whether UCs
19 were using PHANTOM SECURE devices and whether UCs were satisfied with the service.
20         80.   RAMOS told Person 1 that RAMOS was working to resolve the GPS issue
21 for UCs as UCs had explained the need to track the employees of UCs’ criminal
22 organization.
23 PERSON 8—NASRI Provided PHANTOM SECURE Devices To Large Scale Drug
24 Trafficking Organization
25         81.   Person 8, whose identity is known to the Government, was a large-scale drug
26 trafficker convicted of drug trafficking in Australia.
27         82.   NASRI provided Person 8 with PHANTOM SECURE devices knowing that
28 Person 8 was involved in large scale drug trafficking and that those PHANTOM SECURE


                                                  22
     Case 3:21-cv-01134-W-BLM Document 1 Filed 06/21/21 PageID.23 Page 23 of 39


 1 devices were used to operate Person 8’s drug trafficking organization.
 2 PERSON 9—Purchased PHANTOM SECURE Devices From GAMBOA
 3          83.   In September 2014, Person 9, whose identity is known to the Government,
 4 purchased three (3) PHANTOM SECURE devices from GAMBOA. Person 9 and
 5 GAMBOA had the following conversation:
 6          a.    Person 9 contacted GAMBOA and asked GAMBOA to wipe the PHANTOM
 7 SECURE devices. Person 9 stated, “90 kilograms of cocaine were seized in the border
 8 area.”
 9          b.    GAMBOA replied, “Don’t talk about that on the phone, I just with
10 [PHANTOM SECURE devices], I don’t deal with that shit.”
11          c.    Person 9 then stated, “my boss wants to know if you get these cleaned the
12 fucking cope not going to be able to read any of the messages right?”
13          d.    GAMBOA replied, “No that’s why we do emails because it doesn’t stick on
14 the PHANTOM SECURE device…it does directly into our server so nothing is on the
15 phone it will be a blank phone.”
16          e.    Person 9 then asked, “Ok when can you wipe these by?”
17          f.    GAMBOA responded, “They’ll be wiped in 15 minutes so you guys don’t
18 have to worry.”
19          g.    Person 9 then asked for new PHANTOM SECURE devices.
20          h.    GAMBOA replied, “Yeah just give me two days in advance just give me a
21 call.”
22 PERSON 10—Customer’s Request to Wipe PHANTOM SECURE Device Due To
23 Drug Trafficking Bust
24          84.   Person 10, whose identity is known the Government, was a client-customer
25 of PHANTOM SECURE and indicated to PHANTOM SECURE that Person 10 was a drug
26 trafficker.
27          85.   In 2015, Person 10 wanted to purchase PHANTOM SECURE devices.
28          86.   During the vetting process, Person 10 asked PHANTOM SECURE if it was


                                               23
     Case 3:21-cv-01134-W-BLM Document 1 Filed 06/21/21 PageID.24 Page 24 of 39


 1 safe to send messages that explicitly discussed drug trafficking, using the following
 2 examples, “cocaine coming up” and “sending MDMA to Montreal.” PHANTOM
 3 SECURE’s employee replied that speaking explicitly was “totally fine” because the servers
 4 were “based in Panama” and “no one has access” to “our servers.”
 5        87.    Later, Person 10 told PHANTOM SECURE that an associate of Person 10’s
 6 drug trafficking organization was arrested and requested that PHANTOM SECURE delete
 7 an associate’s PHANTOM SECURE device. In response to this request, the following
 8 conversation took place:
 9        a.     Person 10: “So, he picked up the load [of drugs] and I think he’s been arrested
10 and I need, there’s a lot of evidence and fuckin’ shit on my Blackberry.”
11        b.     Phantom Secure: “Yeah.”
12        c.     Person 10: “I need the evidence gone, ASAP.”
13        d.     PHANTOM SECURE: “You wanna wipe both of them?”
14        e.     Person 10: “Yes”
15        f.     PHANTOM SECURE: “Okay then….”
16        g.     Person 10: “Oh, you’re a lifesaver.”
17        h.     PHANTOM SECURE: “One sec.”
18        i.     Person 10: “And, but the thing is, cops can’t access it, right?
19        j.     PHANTOM SECURE: “They can’t even access that anyways, yeah.”
20 H.     RAMOS, NASRI, & PHANTOM SECURE CONPSIRED TO AND
21        COMMITTED MONEY LAUNDERING VIOLATIONS WITH OVER $80
22        MILLION IN CRIMINAL PROCEEDS OBTAINED FROM DRUG &
23        MONEY LAUNDERING & OBSTRUCTION OF JUSTICE VIOLATIONS
24        88.    Between 2014 and March 2018, PHANTOM SECURE generated over
25 $80,000,000 in criminal proceeds obtained from the sale of PHANTOM SECURE devices
26 and network subscriptions.
27        89.    The $80,000,000 constitutes criminal proceeds obtained from and traceable to
28 violations of Title 21, United States Code, Sections 841, 846, 952, 960, and 963 (Drug


                                                 24
     Case 3:21-cv-01134-W-BLM Document 1 Filed 06/21/21 PageID.25 Page 25 of 39


 1 Trafficking, Import/Export, and Conspiracy), and Title 18, United States Code, Section
 2 1512(c) (Obstruction of Justice), and Title 18, United States Code, Section 371 (Conspiracy
 3 to Commit Obstruction of Justice), and Title 18, United States Code, Sections 1956 and
 4 1956(h) (Money Laundering and Conspiracy).
 5         90.   Title 18, United States Code, Sections 1956(c)(7) and 1961(1) define
 6 “specified unlawful activity” to include Title 21, United States Code, Section 841
 7 (Distribution and Possession With Intent To Distribute Narcotics), and Title 21,
 8 United States Code, Section 846 (Conspiracy To Aid and Abet The Distribution of
 9 Controlled Substances), and Title 21, United States Code, Section 952 (Importation of
10 Controlled Substances), and Title 21, United States Code, Sections 952, 960 and 963
11 (Conspiracy to Aid and Abet the Importation of Controlled Substances), and Title 18,
12 United States Code, Section 1512 (Obstruction of Justice), and Title 18, United States
13 Code, Sections 1956 and 1956(h) (Money Laundering and Conspiracy).
14         91.   Between 2014 and at least March 2018, RAMOS, NASRI, RODD,
15 GAMBOA, POQUIZ, and other members and associates of PHANTOM SECURE,
16 knowingly and intentionally conspired and agreed with each other, and with others, to
17 commit certain offenses under Title 18, United States Code, Section 1956, in that they
18 conducted and attempted to conduct financial transactions affecting interstate commerce,
19 which transactions involved the proceeds of specified unlawful activity, that is:
20         a.    felonious drug trafficking, import/export, and conspiracy violations of
21 Sections 841, 846, 952, 960, 963 of Title 21, and knowing the financial transactions
22 represented the proceeds of some form of unlawful activity, with (1) the intent to promote
23 the carrying on of such specified unlawful activity, and (2) knowing that the transactions
24 were designed in whole and in part to conceal and disguise the nature, location, source,
25 ownership, and control of the proceeds of such specified unlawful activity;
26         b.    promotion money laundering in violation of Title 18, United States Code,
27 Section 1956(a)(1)(A)(i), and concealment money laundering in violation of Title 18,
28 United States Code, Section 1956(a)(1)(B)(i), and knowing the financial transactions


                                                25
     Case 3:21-cv-01134-W-BLM Document 1 Filed 06/21/21 PageID.26 Page 26 of 39


 1 represented the proceeds of some form of unlawful activity, with (1) the intent to promote
 2 the carrying on of such specified unlawful activity, and (2) knowing that the transactions
 3 were designed in whole and in part to conceal and disguise the nature, location, source,
 4 ownership, and control of the proceeds of such specified unlawful activity;
 5         c.    obstruction of justice violations of Title 18, United States Code, Section
 6 1512(c), knowing the financial transactions represented the proceeds of some form of
 7 unlawful activity, with (1) the intent to promote the carrying on of such specified unlawful
 8 activity, and (2) knowing that the transactions were designed in whole and in part to conceal
 9 and disguise the nature, location, source, ownership, and control of the proceeds of such
10 specified unlawful activity;
11 and did so all in violation of Title 18, United States Code, Section 1956(h).
12 I.      RAMOS & PHANTOM SECURE’S MONEY LAUNDERING ACTIVITIES
13         92.   In March 2018, RAMOS acknowledged the following details of PHANTOM
14 SECURE’s financial activity:
15         a.    RAMOS stated that he was the sole owner of PHANTOM and confirmed that
16 all of the international bank accounts related to PHANTOM SECURE and/or RAMOS
17 were set up to move money exclusively generated from the global sales and operation of
18 PHANTOM SECURE devices. RAMOS stated that no other source of funds were
19 commingled in the accounts.
20         b.    RAMOS stated that PHANTOM SECURE related bank accounts were opened
21 by him or opened by third parties at his direction, and that proceeds from the global sale of
22 devices flowed to him through the network of international bank accounts that he set up.
23         c.    RAMOS confirmed that PHANTOM SECURE bank accounts were located
24 in the United States, Canada, Hong Kong, Singapore, the Philippines, and Ireland.
25         d.    RAMOS stated that he hired Person 11 as a consultant to help him set up
26 companies in Ireland for the purposes of receiving PHANTOM SECURE proceeds and
27 providing tax shelters.
28 //


                                                 26
     Case 3:21-cv-01134-W-BLM Document 1 Filed 06/21/21 PageID.27 Page 27 of 39


 1        e.       RAMOS acknowledged that criminals and transnational criminal
 2 organizations were users of PHANTOM SECURE devices. At that time, RAMOS also
 3 claimed that there were legitimate users of PHANTOM SECURE devices but did not
 4 identify any.
 5        f.       RAMOS stated that he withdrew money from bank accounts as he needed.
 6 RAMOS stated that he paid approximately $200,000 per month for SIM cards for the
 7 PHANTOM SECURE devices, and that he paid tens of thousands of dollars each month to
 8 cover the PHANTOM SECURE server expenses. RAMOS also stated that he employed
 9 four office staff to run the PHANTOM SECURE office in Canada and that they were paid
10 through regular payroll.
11 J.     NASRI & PHANTOM SECURE USED SHELL COMPANIES TO LAUNDER
12        CRIMINAL PROCEEDS
13        93.      NASRI formed shell companies and accounts to launder PHANTOM
14 SECURE’S criminal proceeds. PHANTOM SECURE established and maintained shell
15 companies to deposit and funnel the criminal proceeds obtained from the sale of
16 PHANTOM SECURE devices and network subscriptions. These shell companies included
17 companies and accounts formed by NASRI such as: SecureComm Ltd., DSL Data Service
18 Logistics Limited, Encryptcomm Ltd., and Golden Castle Technology Ltd.
19        94.      SecureComm Ltd. (SecureComm). NASRI established SecureComm in Hong
20 Kong in 2011. NASRI was listed as the sole director of SecureComm.
21        95.      DSL Data Service Logistics Limited (DSL Data). NASRI established DSL
22 Data in Hong Kong in 2012. NASRI was listed as the sole director of DSL Data.
23        96.      Encryptcomm Ltd. (Encryptcomm). This company was held by NASRI in the
24 United Arab Emirates.
25        97.      NASRI opened and maintained multiple bank accounts held in the names of
26 SecureComm and DSL Data, at HSBC Bank and Hang Seng Bank, in Hong Kong.
27        98.      NASRI also opened and maintained a bank account in the name of
28 SecureComm at Overseas Chinese Bank in Singapore.


                                               27
     Case 3:21-cv-01134-W-BLM Document 1 Filed 06/21/21 PageID.28 Page 28 of 39


 1        99.      Golden Castle Technology Ltd. (Golden Castle). Golden Castle Technology
 2 Limited was a British Virgin Island Entity. The registered address was P.O. Box 4519, 30
 3 de Castro Street, Wickhams Cay 1, Road Town VG1110. Bendura Bank AG account
 4 documents regarding the business activities and purpose of Golden Castle Technology Ltd.
 5 state that the company “is the licensee of a virtual private network online communication
 6 solution, Phantom Secure Technology Ltd. is the licensor. The clients of Golden Castle
 7 Technology resell the –PS-Tech technology. Golden Castle Technology Ltd. also provides
 8 training and services to wholesalers.”
 9        100. GOLDEN CASTLE ACCOUNT. NASRI opened and maintained a bank
10 account held in the name of Golden Castle Technology, in Portfolio Number XX5.280, at
11 Bendura Bank AG, in Liechtenstein (GOLDEN CASTLE ACCOUNT). Bendura Bank AG
12 account opening documents list NASRI as the only authorized representative on the
13 GOLDEN CASTLE ACCOUNT.
14        101. YOUNES NASRI ACCOUNT. NASRI opened and maintained a bank
15 account held in the name of YOUNES NASRI, in Portfolio Number XX3.200, at Bendura
16 Bank AG, in Liechstenstein (YOUNES NASRI ACCOUNT).
17 K.     SECURECOMM, DSL DATA & ENCRYPTCOMM DEPOSTED OVER
18        $19,000,000 IN CRIMINAL PROCEEDS TO THE GOLDEN CASTLE
19        ACCOUNT
20        102. NASRI was one of the largest distributors of PHANTOM SECURE devices
21 in the world.
22        103. In 2018 there were approximately 10,000 PHANTOM SECURE devices in
23 use worldwide.
24        104. NASRI provided PHANTOM SECURE devices and network services to drug
25 traffickers and other criminal organizations in exchange for a subscription fee of between
26 $2,000 and $3,000 per six-month period.
27         105. Drug traffickers and other criminal organizations paid NASRI and
28 PHANTOM SECURE for these PHANTOM SECURE devices and network subscriptions


                                               28
     Case 3:21-cv-01134-W-BLM Document 1 Filed 06/21/21 PageID.29 Page 29 of 39


 1 by transferring criminal proceeds to accounts held by NASRI’s shell companies,
 2 SecureComm, DSL Data, and Encryptcomm.
 3         106. The criminal proceeds used to pay for PHANTOM SECURE devices and
 4 network subscriptions were proceeds of drug trafficking, import/export, and conspiracy
 5 violations of Sections 841, 846, 952, 960, 963 of Title 21, and with property involved in
 6 money laundering and conspiracy violations of Title 18, United States Code, Section 1956,
 7 and obstruction of justice violations of Title 18, United States Code, Section 1512(c), and
 8 Title 18, United States Code, Section 371 conspiracy to commit obstruction of justice
 9 violations.
10         107. Title 18, United States Code, Sections 1956(c)(7) and 1961(1) define
11 “specified unlawful activity” to include violations of Sections 841, 846, 952, 960, 963 of
12 Title 21, and with property involved in money laundering and conspiracy violations of Title
13 18, United States Code, Section 1956, and obstruction of justice violations of Title 18,
14 United States Code, Section 1512.
15         108. NASRI deducted a portion of these criminal proceeds that he received and
16 obtained as personal profit.
17         109. The criminal proceeds transferred from NASRI’s shell companies,
18 SecureComm, DSL Data, and Encryptcomm to the GOLDEN CASTLE ACCOUNT
19 constitute property involved in money laundering violations of Title 18, United States
20 Code, Section 1956.
21         110. NASRI, and/or RAMOS, and/or PHANTOM SECURE members knowingly
22 went on to further conduct financial transactions affecting interstate commerce through
23 transfers and deposits of these criminal proceeds of specified unlawful activity, (that is
24 violations of 21 U.S.C. §§ 841, 846, 952, 960, 963, and 18 U.S.C. §§ 1956 and 1512), from
25 accounts he held for his shell companies, SecureComm, DSL Data, and Encryptcomm, to
26 the GOLEN CASTLE ACCOUNT knowing that the transaction was designed in whole
27 and in part to conceal and disguise, the nature, location, source, ownership, and control of
28 the proceeds of said specified unlawful activity, and that while conducting these transfers


                                                29
     Case 3:21-cv-01134-W-BLM Document 1 Filed 06/21/21 PageID.30 Page 30 of 39


 1 and deposits, NASRI, and/or RAMOS, and/or PHANTOM SECURE members knew that
 2 the property represented the proceeds of some form of unlawful activity. Such financial
 3 transactions were conducted in violation of Title 18, United States Code, Sections
 4 1956(a)(1)(B)(i) and (h).
 5        111. NASRI, and/or RAMOS, and/or PHANTOM SECURE members also
 6 knowingly went on to further conduct financial transactions affecting interstate commerce
 7 through transfers and deposits of these criminal proceeds of specified unlawful activity,
 8 (that is violations of 21 U.S.C. §§ 841, 846, 952, 960, 963, and 18 U.S.C. §§ 1956 and
 9 1512), from accounts he held for his shell companies, SecureComm, DSL Data, and
10 Encryptcomm to the GOLDEN CASTLE ACCOUNT with the intent to promote the
11 carrying on of specified unlawful activity, including drug trafficking, import/export, and
12 conspiracy violations of Sections 841, 846, 952, 960, 963 of Title 21, and money
13 laundering and conspiracy violations of Title 18, United States Code, Section 1956, and
14 obstruction of justice violations of Title 18, United States Code, Section 1512, and while
15 conducting these transfers and deposits, NASRI, and/or RAMOS, and/or PHANTOM
16 SECURE members knew that the property represented the proceeds of some form of
17 unlawful activity. Such financial transactions were conducted in violation of Title 18,
18 United States Code, Sections 1956(a)(1)(A)(i) and (h).
19        112. GOLDEN CASTLE ACCOUNT. For example, between November 2014
20 and July 2018, NASRI’s GOLDEN CASTLE ACCOUNT received over $19,000,000 in
21 deposits of criminal proceeds that were made through 233 wire transfers from accounts
22 controlled by NASRI’s shell companies, SecureComm, DSL Data, and Encryptcomm.
23        113. The average wire transfer was made in amount over $85,000.
24        114. For the lifecycle of the GOLDEN CASTLE ACCOUNT, the transfers from
25 SecureComm, DSL Data, and Enrcyptcomm comprised all of the deposits into the
26 GOLDEN CASTLE ACCOUNT.
27 //
28 //


                                               30
     Case 3:21-cv-01134-W-BLM Document 1 Filed 06/21/21 PageID.31 Page 31 of 39


 1 M.     NASRI & PHANTOM SECURE Moved Over $2.6 Million In Criminal
 2        Proceeds From GOLDEN CASTLE ACCOUNT To YOUNES NASRI
 3        ACCOUNT
 4        115. The criminal proceeds transferred from NASRI’s GOLDEN CASTLE
 5 ACCOUNT to NASRI’s YOUNES NASRI ACCOUNT constitute criminal proceeds
 6 obtained from and traceable to violations of Title 21, United States Code, Sections 841,
 7 846, 952, 960, and 963 (Drug Trafficking, Import/Export, and Conspiracy), and Title 18,
 8 United States Code, Section 1512(c) (Obstruction of Justice), and Title 18, United States
 9 Code, Section 371 (Conspiracy to Commit Obstruction of Justice), and Title 18,
10 United States Code, Sections 1956 and 1956(h) (Money Laundering and Conspiracy).
11        116. The criminal proceeds transferred from NASRI’s GOLDEN CASTLE
12 ACCOUNT to NASRI’s YOUNES NASRI ACCOUNT constitute property involved in
13 money laundering violations of Title 18, United States Code, Section 1956.
14        117. NASRI, and/or RAMOS, and/or PHANTOM SECURE members knowingly
15 went on to further conduct financial transactions affecting interstate commerce through
16 transfers and deposits of these criminal proceeds of specified unlawful activity, (that is
17 violations of 21 U.S.C. §§ 841, 846, 952, 960, 963, and 18 U.S.C. §§ 1956 and 1512), from
18 the NASRI’s GOLEN CASTLE ACCOUNT to NASRI’s YOUNES NASRI ACCOUNT
19 knowing that these transactions were designed in whole and in part to conceal and disguise,
20 the nature, location, source, ownership, and control of the proceeds of said specified
21 unlawful activity, and that while conducting these transactions, NASRI, and/or RAMOS,
22 and/or PHANTOM SECURE members knew that the property represented the proceeds of
23 some form of unlawful activity. Such financial transactions were conducted in violation of
24 Title 18, United States Code, Sections 1956(a)(1)(B)(i) and (h).
25        118. NASRI, and/or RAMOS, and/or PHANTOM SECURE members also
26 knowingly went on to further conduct financial transactions affecting interstate commerce
27 through transfers and deposits of these criminal proceeds of specified unlawful activity,
28 (that is violations of 21 U.S.C. §§ 841, 846, 952, 960, 963, and 18 U.S.C. §§ 1956 and


                                                31
     Case 3:21-cv-01134-W-BLM Document 1 Filed 06/21/21 PageID.32 Page 32 of 39


 1 1512), from NASRI’s GOLDEN CASTLE ACCOUNT to NASRI’s YOUNES NASRI
 2 ACCOUNT with the intent to promote the carrying on of specified unlawful activity,
 3 including drug trafficking, import/export, and conspiracy violations of Sections 841, 846,
 4 952, 960, 963 of Title 21, and money laundering and conspiracy violations of Title 18,
 5 United States Code, Section 1956, and obstruction of justice violations of Title 18,
 6 United States Code, Section 1512, and while conducting these transactions, NASRI, and/or
 7 RAMOS, and/or PHANTOM SECURE members knew that the property represented the
 8 proceeds of some form of unlawful activity. Such financial transactions were conducted in
 9 violation of Title 18, United States Code, Sections 1956(a)(1)(A)(i) and (h).
10        119. YOUNES NASRI ACCOUNT. For example, between November 2014 and
11 July 2018, approximately $2,601,804.15 in criminal proceeds were transferred from
12 NASRI’s GOLDEN CASTLE ACCOUNT into NASRI’s YOUNES NASRI ACCOUNT.
13        120. For the lifecycle of the YOUNES NASRI ACCOUNT, the transfers from the
14 GOLDEN CASTLE ACCOUNT comprised all of the deposits into the YOUNES NASRI
15 ACCOUNT.
16 N.     Criminal Proceeds Continued To Be Laundered & Transferred To RAMOS As
17        Over $5.2 Million In Criminal Proceeds Moved From NASRI’s GOLDEN
18        CASTLE ACCOUNT To RAMOS’ PHANTOM SECURE TECHNOLOGY
19        5032 IRISH ACCOUNT
20        121. PHANTOM SECURE TECHNOLOGY 5032 IRISH ACCOUNT. The
21 PHANTOM SECURE TECHNOLOGY 5032 IRISH ACCOUNT was an account under
22 number IE49AIBK93338488125032 that RAMOS held in the name of Vincent Ramos
23 and/or Phantom Secure Technology Ltd at Allied Irish Banks Plc. in Ireland.
24        122. The criminal proceeds transferred from NASRI’s GOLDEN CASTLE
25 ACCOUNT to RAMOS’ PHANTOM SECURE TECHNOLOGY 5032 IRISH
26 ACCOUNT constitute criminal proceeds obtained from and traceable to violations of Title
27 21, United States Code, Sections 841, 846, 952, 960, and 963 (Drug Trafficking,
28 Import/Export, and Conspiracy), and Title 18, United States Code, Section 1512(c)


                                               32
     Case 3:21-cv-01134-W-BLM Document 1 Filed 06/21/21 PageID.33 Page 33 of 39


 1 (Obstruction of Justice), and Title 18, United States Code, Section 371 (Conspiracy to
 2 Commit Obstruction of Justice), and Title 18, United States Code, Sections 1956 and
 3 1956(h) (Money Laundering and Conspiracy).
 4         123. The criminal proceeds transferred from NASRI’s YOUNES NASRI
 5 ACCOUNT to RAMOS’ PHANTOM SECURE TECHNOLOGY 5032 IRISH
 6 ACCOUNT constitute property involved in money laundering violations of Title 18,
 7 United States Code, Section 1956.
 8         124. NASRI, and/or RAMOS, and/or PHANTOM SECURE members knowingly
 9 went on to further conduct financial transactions affecting interstate commerce through
10 transfers and deposits of these criminal proceeds of specified unlawful activity, (that is
11 violations of 21 U.S.C. §§ 841, 846, 952, 960, 963, and 18 U.S.C. §§ 1956 and 1512), from
12 NASRI’s GOLEN CASTLE ACCOUNT to RAMOS’ PHANTOM SECURE
13 TECHNOLOGY 5032 IRISH ACCOUNT knowing that the transaction was designed in
14 whole and in part to conceal and disguise, the nature, location, source, ownership, and
15 control of the proceeds of said specified unlawful activities, and that while conducting
16 these transfers and deposits, NASRI, and/or RAMOS, and/or PHANTOM SECURE
17 members knew that the property represented the proceeds of some form of unlawful
18 activity. Such financial transactions were conducted in violation of Title 18, United States
19 Code, Sections 1956(a)(1)(B)(i) and (h).
20         125. NASRI, and/or RAMOS, and/or PHANTOM SECURE members also
21 knowingly went on to further conduct financial transactions affecting interstate commerce
22 through transfers and deposits of these criminal proceeds of specified unlawful activity,
23 (that is violations of 21 U.S.C. §§ 841, 846, 952, 960, 963, and 18 U.S.C. §§ 1956 and
24 1512), from NASRI’s GOLDEN CASTLE ACCOUNT to RAMOS’ PHANTOM
25 SECURE TECHNOLOGY 5032 IRISH ACCOUNT with the intent to promote the
26 carrying on of specified unlawful activity, including drug trafficking, export/import, and
27 conspiracy violations of Sections 841, 846, 952, 960, 963 of Title 21, and money
28 laundering and conspiracy violations of Title 18, United States Code, Section 1956, and


                                                33
     Case 3:21-cv-01134-W-BLM Document 1 Filed 06/21/21 PageID.34 Page 34 of 39


 1 obstruction of justice violations of Title 18, United States Code, Section 1512, and while
 2 conducting these transactions, NASRI, and/or RAMOS, and/or PHANTOM SECURE
 3 members knew that the property represented the proceeds of some form of unlawful
 4 activity. Such financial transactions were conducted in violation of Title 18, United States
 5 Code, Sections 1956(a)(1)(A)(i) and (h).
 6        126. RAMOS’         PHANTOM         SECURE       TECHNOLOGY           5032   IRISH
 7 ACCOUNT. For example, between June 2, 2015 and May 23, 2016, approximately
 8 €5,233,542.34 in criminal proceeds were transferred through 47 wire transfers from
 9 NASRI’s GOLDEN CASTLE ACCOUNT into RAMOS’ PHANTOM SECURE
10 TECHNOLOGY 5032 IRISH ACCOUNT.
11        127. For the lifecycle of the PHANTOM SECURE TECHNOLOGY 5032 IRISH
12 ACCOUNT, the GOLDEN CASTLE ACCOUNT comprised over 99% of the total deposits
13 into the Phantom Secure Technology 5032 Account.
14        128. As part of RAMOS’ criminal conviction, RAMOS agreed to and was ordered
15 to forfeit, among numerous other seized assets, all money, funds and credits on deposit in
16 the PHANTOM SECURE TECHNOLOGY 5032 IRISH ACCOUNT.
17        129. RAMOS used these criminal proceeds to promote the specified unlawful
18 activity, for example, by paying approximately $200,000 per month for SIM cards for the
19 PHANTOM SECURE devices.
20        130. RAMOS also used these criminal proceeds to promote the specified unlawful
21 activity, for example, by paying tens of thousands of dollars each month to cover the
22 PHANTOM SECURE server expenses.
23        131. RAMOS further used these criminal proceeds to promote the specified
24 unlawful activity, for example, by paying through regular payroll the four office staff
25 persons RAMOS said he employed to run the PHANTOM SECURE office in Canada.
26 //
27 //
28 //


                                                34
     Case 3:21-cv-01134-W-BLM Document 1 Filed 06/21/21 PageID.35 Page 35 of 39


 1 O.     Criminal Proceeds Continued To Be Laundered & Transferred To RAMOS As
 2        Over $6.8 Million In Criminal Proceeds Moved From NASRI’s GOLDEN
 3        CASTLE ACCOUNT To RAMOS’ PHANTOM SECURE TECHNOLOGY
 4        3263 IRISH ACCOUNT
 5        132. PHANTOM SECURE TECHNOLOGY 3263 IRISH ACCOUNT. The
 6 PHANTOM SECURE TECHNOLOGY 3263 IRISH ACCOUNT was an account under
 7 number IE39AIBK93006726793263 that RAMOS held in the name of Vincent Ramos
 8 and/or Phantom Secure Technology Ltd at Allied Irish Banks Plc. in Ireland.
 9        133. The criminal proceeds transferred from NASRI’s GOLDEN CASTLE
10 ACCOUNT to RAMOS’ PHANTOM SECURE TECHNOLOGY 5032 IRISH
11 ACCOUNT constitute criminal proceeds obtained from and traceable to violations of Title
12 21, United States Code, Sections 841, 846, 952, 960, and 963 (Drug Trafficking,
13 Import/Export, and Conspiracy), and Title 18, United States Code, Section 1512(c)
14 (Obstruction of Justice), and Title 18, United States Code, Section 371 (Conspiracy to
15 Commit Obstruction of Justice), and Title 18, United States Code, Sections 1956 and
16 1956(h) (Money Laundering and Conspiracy).
17        134. The criminal proceeds transferred from NASRI’s YOUNES NASRI
18 ACCOUNT to RAMOS’ PHANTOM SECURE TECHNOLOGY 3263 IRISH
19 ACCOUNT constitute property involved in money laundering violations of Title 18,
20 United States Code, Section 1956.
21        135. NASRI, and/or RAMOS, and/or PHANTOM SECURE members knowingly
22 went on to further conduct financial transactions affecting interstate commerce through
23 transfers and deposits of these criminal proceeds of specified unlawful activity, (that is
24 violations of 21 U.S.C. §§ 841, 846, 952, 960, 963, and 18 U.S.C. §§ 1956 and 1512), from
25 NASRI’s GOLEN CASTLE ACCOUNT to RAMOS’ PHANTOM SECURE
26 TECHNOLOGY 3263 IRISH ACCOUNT knowing that the transaction was designed in
27 whole and in part to conceal and disguise, the nature, location, source, ownership, and
28 control of the proceeds of said specified unlawful activities, and that while conducting


                                                35
     Case 3:21-cv-01134-W-BLM Document 1 Filed 06/21/21 PageID.36 Page 36 of 39


 1 these transfers and deposits, NASRI, and/or RAMOS, and/or PHANTOM SECURE
 2 members knew that the property represented the proceeds of some form of unlawful
 3 activity. Such financial transactions were conducted in violation of Title 18, United States
 4 Code, Sections 1956(a)(1)(B)(i) and (h).
 5         136. NASRI, and/or RAMOS, and/or PHANTOM SECURE members also
 6 knowingly went on to further conduct financial transactions affecting interstate commerce
 7 through transfers and deposits of these criminal proceeds of specified unlawful activity,
 8 (that is violations of 21 U.S.C. §§ 841, 846, 952, 960, 963, and 18 U.S.C. §§ 1956 and
 9 1512), from NASRI’s GOLDEN CASTLE ACCOUNT to RAMOS’ PHANTOM
10 SECURE TECHNOLOGY 3263 IRISH ACCOUNT with the intent to promote the
11 carrying on of specified unlawful activity, including drug trafficking, import/export, and
12 conspiracy violations of Sections 841, 846, 952, 960, 963 of Title 21, and money
13 laundering and conspiracy violations of Title 18, United States Code, Section 1956, and
14 obstruction of justice violations of Title 18, United States Code, Section 1512, and while
15 conducting these transactions, NASRI, and/or RAMOS, and/or PHANTOM SECURE
16 members knew that the property represented the proceeds of some form of unlawful
17 activity. Such financial transactions were conducted in violation of Title 18, United States
18 Code, Sections 1956(a)(1)(A)(i) and (h).
19         137. PHANTOM SECURE TECHNOLOGY 3263 IRISH ACCOUNT. For
20 example, between May 10, 2016 and February 2, 2018, approximately $6,858,601.72 in
21 criminal proceeds were transferred in 43 wire transfers from NASRI’s GOLDEN CASTLE
22 ACCOUNT into RAMOS’ PHANTOM SECURE TECHNOLOGY 3263 IRISH
23 ACCOUNT.
24         138. For the lifecycle of the PHANTOM SECURE TECHNOLOGY 3263 IRISH
25 ACCOUNT, the GOLDEN CASTLE ACCOUNT comprised over 91% of the total deposits
26 into the PHANTOM SECURE TECHNOLOGY 5032 IRISH ACCOUNT.
27         139. As part of RAMOS’ criminal conviction, RAMOS agreed to and was ordered
28 to forfeit, among numerous other seized assets, all money, funds and credits on deposit in


                                                36
     Case 3:21-cv-01134-W-BLM Document 1 Filed 06/21/21 PageID.37 Page 37 of 39


 1 the PHANTOM SECURE TECHNOLOGY 3263 IRISH ACCOUNT.
 2        140. RAMOS used these criminal proceeds to promote the specified unlawful
 3 activity, for example, by paying approximately $200,000 per month for SIM cards for the
 4 PHANTOM SECURE devices.
 5        141. RAMOS also used these criminal proceeds to promote the specified unlawful
 6 activity, for example, by paying tens of thousands of dollars each month to cover the
 7 PHANTOM SECURE server expenses.
 8        142. RAMOS further used these criminal proceeds to promote the specified
 9 unlawful activity, for example, by paying via regular payroll the four office staff persons
10 RAMOS said he employed to run the PHANTOM SECURE office in Canada.
11                                         COUNT 1
12        DEFENDANT $1,152,366.18 IN FUNDS FROM BENDURA BANK AG,
13     PORTFOLIO NUMBER XX5.280, HELD IN THE NAME GOLDEN CASTLE
14                                TECHNOLOGY LIMITED
15        143. The allegations contained in paragraphs 1 through 142 above are incorporated
16 herein by reference and included as a part hereof.
17        144. The Defendants are subject to forfeiture under Title 18, United States Code,
18 Section 981(a)(1)(A), because the Defendants constitute any property, real or personal,
19 involved in a transaction or attempted transaction in violation of Title 18, United States
20 Code, Sections 1956 and 1956(h) (Money Laundering and Conspiracy).
21        145. The Defendants are also subject to forfeiture under Title 18, United States
22 Code, Section 981(a)(1)(C), as any property, real or personal, which constitutes or are
23 derived from proceeds traceable to violations of any offense constituting a “specified
24 unlawful activity” under Title 18, United States Code, Sections 1956(c)(7) and 1961(1), or
25 a conspiracy to commit such offense, including Title 18, United States Code, Sections 1956
26 and 1956(h) (Money Laundering and Conspiracy), and violations of Title 21, United States
27 Code, Sections 841, 846, 952, 960, and 963 (Drug Trafficking, Import/Export, and
28 Conspiracy), and Title 18, United States Code, Section 1512(c) (Obstruction of Justice),


                                               37
     Case 3:21-cv-01134-W-BLM Document 1 Filed 06/21/21 PageID.38 Page 38 of 39


 1 and Title 18, United States Code, Section 371 (Conspiracy to Commit Obstruction of
 2 Justice).
 3        146. The Defendants are further subject to forfeiture under Title 21, United States
 4 Code, Section 881(a)(6), as all moneys, negotiable instruments, securities, or other things
 5 of value furnished or intended to be furnished by any person in exchange for a controlled
 6 substance or listed chemical in violation of Subchapter I, Chapter 13 of Title 21, all
 7 proceeds traceable to such exchange, and all moneys, negotiable instruments, and
 8 securities, used or intended to be used to facilitate any violation of Subchapter I, Chapter
 9 13 of Title 21, including violations of Title 21, United States Code, Sections 841, 846, 952,
10 960, and 963 (Drug Trafficking, Import/Export, and Conspiracy).
11                                          COUNT 2
12   DEFENDANT $53,020.18 IN FUNDS FROM BENDURA BANK AG PORTFOLIO
13              NUMBER XX3.200, HELD IN THE NAME YOUNES NASRI
14        147. The allegations contained in paragraphs 1 through 142 above are incorporated
15 herein by reference and included as a part hereof.
16        148. The Defendants are subject to forfeiture under Title 18, United States Code,
17 Section 981(a)(1)(A), because the Defendants constitute any property, real or personal,
18 involved in a transaction or attempted transaction in violation of Title 18, United States
19 Code, Sections 1956 and 1956(h) (Money Laundering and Conspiracy).
20        149. The Defendants are also subject to forfeiture under Title 18, United States
21 Code, Section 981(a)(1)(C), as any property, real or personal, which constitutes or are
22 derived from proceeds traceable to violations of any offense constituting a “specified
23 unlawful activity” under Title 18, United States Code, Sections 1956(c)(7) and 1961(1), or
24 a conspiracy to commit such offense, including Title 18, United States Code, Sections 1956
25 and 1956(h) (Money Laundering and Conspiracy), and violations of Title 21, United States
26 Code, Sections 841, 846, 952, 960, and 963 (Drug Trafficking, Import/Export, and
27 Conspiracy), and Title 18, United States Code, Section 1512(c) (Obstruction of Justice),
28 //


                                                38
     Case 3:21-cv-01134-W-BLM Document 1 Filed 06/21/21 PageID.39 Page 39 of 39


 1 and Title 18, United States Code, Section 371 (Conspiracy to Commit Obstruction of
 2 Justice).
 3         150. The Defendants are further subject to forfeiture under Title 21, United States
 4 Code, Section 881(a)(6), as all moneys, negotiable instruments, securities, or other things
 5 of value furnished or intended to be furnished by any person in exchange for a controlled
 6 substance or listed chemical in violation of Subchapter I, Chapter 13 of Title 21, all
 7 proceeds traceable to such exchange, and all moneys, negotiable instruments, and
 8 securities, used or intended to be used to facilitate any violation of Subchapter I, Chapter 13
 9 of Title 21, including violations of Title 21, United States Code, Sections 841, 846, 952,
10 960, and 963 (Drug Trafficking, Import/Export, and Conspiracy).
11         WHEREFORE, the United States prays that due process issue to enforce the
12 forfeiture of the Defendants and that due notice be given to all interested parties to appear
13 and show cause why said forfeiture should not be declared, that the Defendants be
14 condemned as forfeited to the United States to be disposed of according to law, and for
15 such other relief as this Court may deem just and proper.
16         DATED: June 21, 2021
17                                                 RANDY S. GROSSMAN
                                                   Acting United States Attorney
18
                                                   s/DAVID J. RAWLS
19                                                 DAVID J. RAWLS
                                                   Assistant U.S. Attorney
20
21
22
23
24
25
26
27
28


                                                 39
